Citation Nr: 0712367	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-38 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for kidney stones.  

2.	Entitlement to service connection for the residuals of an 
injury of the eye.  

3.	Entitlement to an initial rating for the residuals of a 
left shoulder dislocation, with history of capsular shrinkage 
and scope, in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to July 
2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to the residuals of an injury of the 
eye is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Chronic kidney stones are not currently demonstrated.  The 
disorder was not shown in service or at any time after 
separation from service.

2.	The veteran's left shoulder disorder is currently 
manifested by flexion to 130 degrees, abduction to 75 
degrees, external rotation to 50 degrees, and internal 
rotation to 75 degrees, with pain on limits of motion and 
crepitus.  


CONCLUSIONS OF LAW

1.	Chronic kidney stones were neither incurred in nor 
aggravated by service, nor may they be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.	The criteria for a rating in excess of 20 percent for a 
left shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided the information 
necessary to satisfy these requirements.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Furthermore, service connection for kidney stones may be 
presumed if the disability is shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran is claiming service connection for kidney stones.  
On examination by VA in June 2005, he reported that he had an 
episode of back pain and blood in his urine during service 
and had had a repeat episode of kidney stone six months 
earlier.  He had had no decreased stream or urinary 
incontinence as a result and had lost no time from work due 
to this condition.  Review of the service medical records 
shows no complaint or manifestation of kidney stones.  
Moreover, there are no medical records showing treatment of 
kidney stones at any time prior to the June 2005 examination.  
The assessment in June 2005 was kidney stones, based on 
history of period severe back pain and periodic blood in the 
urine.  As the disability is not shown during service, or, in 
fact, currently demonstrated of record, service connection is 
not warranted.  

Service connection for a left shoulder disorder was granted 
by rating decision dated in August 2003, with a 
noncompensable evaluation being initially assigned.  That 
rating was retroactively rated as 20 percent by rating 
decision dated in March 2006.  The veteran has continued his 
appeal of this initial rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For motion limited to 
within 25 degrees from the side, a 40 percent rating is 
warranted for a major extremity and a 30 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

An examination was conducted by VA in June 2005.  At that 
time, the veteran complained of pain in the left shoulder.  
Examination noted crepitus.  Range of motion was noted to be 
flexion to 130 degrees, with normal being 180 degrees; 
abduction to 75 degrees, with normal being 180 degrees; 
external rotation to 50 degrees, with normal being 90 
degrees; and internal rotation to 75 degrees, with normal 
being 90 degrees.  The examiner indicated that the range of 
motion was not additionally limited.  The diagnosis was 
capsulitis of the left shoulder, based on pain and limitation 
of motion on examination.  

Examination shows that the veteran is able to raise his left 
arm in excess of 45 degrees, which is considered to be the 
point midway between the side and shoulder level that is 
required for a rating in excess of 20 percent for a major 
extremity.  While the record does not affirmatively indicate 
which is the veteran's major or minor extremities, it is 
clear that he does not meet the criteria for a 30 percent 
evaluation if he were considered to be left handed.  As such, 
there is no indication that the veteran approaches the 
criteria for a rating in excess of the currently assigned 20 
percent evaluation, an increased rating is not warranted.  


ORDER

Service connection for kidney stones is denied.  

A rating in excess of 20 percent for a left shoulder disorder 
is denied.  


REMAND

The veteran is also claiming service connection for the 
residuals of an injury of the eye.  Review of the service 
medical records shows that his left eye was injured in a 
chemical injury in October 1999.  On examination for VA in 
May 2005, the examiner indicated that the veteran did have 
some mild symptoms of surface dry eye that was assumed to be 
alkalinity and that it would not be a surprise if there were 
some chronic change of the ocular surface following severe 
conjunctival injury from a chemical spill.  The ocular 
structures were essentially normal, but the visual acuity was 
minimally affected.  This opinion is not considered to be 
adequate for evaluation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for an 
examination by an ophthalmologist who 
should be requested ascertain whether or 
not the veteran currently manifests a 
chronic eye abnormality and, if so, to 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that it is related to 
the chemical injury sustained during 
service.  The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


